DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because “steps” should be the singular  -step-.  
Claim 20 is objected to because “forming a bunched or accordion in a portion of said wire shield” is grammatically incorrect and unclear. This limitation in claim 20 will be interpreted as -forming a bunched or accordion-shaped portion in said wire shield-.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The term “high voltage” in claims 1-20 is a relative term which renders the claims indefinite. The term “high voltage” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is noted that the claims recite “high voltage” to describe the vertical ferrule. However, the claims do not make clear whether or not the term "high voltage" imparts and/or requires any additional structure to the claimed invention. For the purpose of examination, the term "high voltage vertical ferrule" will be interpreted simply as a "vertical ferrule".
Moreover, in claims where this limitation is found only in the preamble, the descriptive phrase “high voltage” has not been given significant patentable weight for the additional reason that it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanchard (US 4382653).
Claim 1: Blanchard discloses a vertical ferrule (disc 16, Fig 1, is considered to teach the vertical ferrule, as it meets the broadest reasonable interpretation of the term “ferrule” which may comprise a ring or cap, usually of metal1), comprising: a front face, a rear face (see annotated figure 3 below); an outer edge (shown below), and an opening (21, Fig 2A), wherein said front face is a flat surface, wherein said rear face is a flat surface (see annotated figure 3 below, the element is shown to be a flat surface), and wherein said outer edge defines a thickness of said ferrule (see annotated figure 3 below, and also Fig 2A).  


    PNG
    media_image1.png
    696
    873
    media_image1.png
    Greyscale

Claim 2: Blanchard further discloses said front face is substantially perpendicular to said outer edge (as shown in Fig 3).  
Claim 3: Blanchard further discloses said rear face is substantially perpendicular to said outer edge (as shown in Fig 3).   
Claim 4: Blanchard discloses a method (abstract) for assembling a vertical ferrule (504, Fig 5) and a wire (408), comprising the steps of: inserting at least one ferrule (504) over a wire shield (28) of said wire (408); and pushing an end portion (near 28) of said wire shield against said ferrule.  
Claim 5: Blanchard further discloses wherein said step of inserting said ferrule over said wire shield of said wire includes a step of positioning said ferrule substantially perpendicular to said wire (as shown in Fig 5).  
Claim 6: Blanchard further discloses wherein said step of inserting said ferrule includes one of: a step of pushing said ferrule against an end portion of said wire shield, and a step of pushing said end portion of said wire shield against said ferrule (col 4, lines 41-50).  
Claim 9: Blanchard further discloses the steps of: inserting an end portion (24) of said wire (408, Fig 5) into an opening of a connector housing (506); and contacting said end portion of said wire with a forward stop (shoulder of pin 30, shown in Fig 4) in said connector housing.  
Claim 10: Blanchard further discloses a step of attaching a terminal (pin 30, shown in Fig 4, col 4, lines 10-13) to said end portion (24) of said wire (408).  
Claim 11: Blanchard further discloses a step of contacting said flared portion of a wire braided shield of said wire shield with a shielding or a grounding of said connector housing (col 2, lines 1-4; col 3, lines 59-63).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7, 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard (US 4382653).
Claim 7: Blanchard discloses a method (abstract) for assembling a vertical ferrule (504) and a wire (408), comprising the steps of: pushing an end portion (near 24) of a wire shield (28, Fig 5) of said wire (408) into a flared state (as shown at 28, Fig 5); inserting a ferrule (disk 504) over a wire core insulation (insulation, not separately numbered, is shown on wire 408, Fig 5) of said wire. 
Blanchard does not disclose pushing said ferrule against said flared state. Rather, Blanchard discloses pushing the flared state against said ferrule (shield wire 28 is press fit into disc 504, col 4, lines 41-50).  The end result of having the flared state of the end portion of the wire shield against/in contact with the ferrule is the same. As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to push the ferrule against the flared state of the wire shield in the manner taught by Blanchard, as a simple reversal. 
Claim 8: Blanchard further discloses said step of inserting said ferrule over said wire core insulation of said wire includes a step of positioning said ferrule substantially perpendicular to said wire (as shown in Fig 5).  
Claim 12: Blanchard discloses the method for assembling said vertical ferrule and said wire according to claim 7, further comprising the steps of: inserting an end portion of said wire (26) into an opening of a connector housing (14, Fig 2A); and contacting said end portion of said wire with a forward stop (shoulder of pin 30) in said connector housing.  
Claim 13: Blanchard further discloses a step of attaching a terminal (pin 30, Fig 4) to said end portion of said wire (near 24).  
Claim 14: Blanchard further discloses a step of contacting a vertical surface of said ferrule with a shielding or a grounding of said connector housing (col 2, lines 1-4; col 3, lines 59-63);  

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard in view of Rossman, et al. (US 10193281), hereinafter Rossman.
Claim 15: Blanchard discloses a vertical ferrule comprising a first vertical ferrule according to claim 1, wherein said first vertical ferrule includes a front face and a rear face (see annotated figure above). Blanchard does not disclose a second vertical ferrule, wherein said second vertical ferrule includes a second front face and a second rear face, and wherein said front face of said first vertical ferrule and said rear face of said second vertical ferrule face each other.
Rossman discloses a vertical ferrule (302, Fig 3) comprising: a first vertical ferrule (304, Fig 3) and a second vertical ferrule (306, Fig 3), wherein said first vertical ferrule (304) includes a first front face (308) and a first rear face (312), wherein said second vertical ferrule (306) include a second front face (right surface 510) and second rear face (left surface 508), and wherein said front face (308) of said first vertical ferrule and said rear face (left surface 508) of said second vertical ferrule face each other (as shown in Fig 3).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Blanchard with use of both a first and a second vertical ferrule, as taught by Rossman, in order to electrically and mechanically clamp the cable shield (col 9, lines 50-54), thereby more securely coupling and terminating the shield in a manner that may not be affected by extreme temperatures (since Blanchard uses a heat shrink tube to form the connection, this may be vulnerable to extreme temperatures). 
Claim 16: Rossman further discloses said front face of said first vertical ferrule and said rear face of said second vertical ferrule sandwich a wire braided shield (130) of a wire shield of a wire into which said vertical ferrule is connected (as shown in Fig 5).  
Claim 17: Rossman further discloses said wire braided shield (130) of said wire is soldered, mechanically joined (as shown in Fig 4 and Fig 5), or electro-mechanically joined to said first and second vertical ferrules.
Claim 18: Rossman further discloses wherein said step of inserting at least one ferrule includes the steps of: (a) inserting a first vertical ferrule (304) over said wire shield of said wire; (b) pushing said end portion of said wire shield against said first  vertical ferrule or pushing said first vertical ferrule against said end portion of said wire shield (Fig 5); (c) inserting a second vertical ferrule (306) over a wire core insulation of said wire; and (d) pushing said second vertical ferrule against said end portion of said wire shield (Fig 5; the protective jacket 132 is optional).
In regard to claims 16-18, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further assemble the first and second vertical ferrules with these techniques taught by Rossman, in order to electrically and mechanically clamp the cable shield (col 9, lines 50-54), thereby more securely coupling and terminating the shield in a manner that may not be affected by extreme temperatures (since Blanchard uses a heat shrink tube to form the connection). 
Claim 19: Blanchard further discloses the step of sandwiching a flared portion of said wire shield of said wire between said first and second vertical ferrules (Fig 5).  
Claim 20: Blanchard discloses a step of forming a bunched or accordion-shaped portion in said wire shield of said wire located between said first vertical ferrule and an outer insulation of said wire (28, disclosed relative to figures 1-3, see e.g. col 3, lines 4-16, but explicitly shown in Fig 4). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  US 6452102 and US 2017/0215307 disclose a high voltage vertical ferrule. US 4468080 discloses a vertical disc with flared shield. US 8771013 and US 9865942 disclose shield wire terminated to a fitting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILAGROS JEANCHARLES/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Random House Unabridged Dictionary, © Random House, Inc. 2022.